Title: To Alexander Hamilton from Timothy Pickering, 14 December 1795
From: Pickering, Timothy
To: Hamilton, Alexander



Dear Sir,
Philadelphia Decr. 14. 95.

The printer of Mr. Randolph’s vindication advertises that it will be published next Friday. The translation of Fauchet’s letter will be in it. This translation was made by Mr. Taylor at Randolph’s request; but Mr. Taylor, who desired the use of mine, told me that he had made but few variations. Now if I have mistaken the sense in any material passages, it is highly probable that they will be transferred to Mr. Taylor’s translation: or Mr. Taylor may mistake the meaning of some passages; to which he will always be liable from the want of a comprehensive view of his subject. I have met with such instances in his other translations, altho’ he is more familiar with the French than I am.
Now it seems to me important that the first translation of Fauchet’s letter that shall be published, should convey its true meaning: and therefore I wish earnestly that yours, or the one you are correcting, may be returned by to-morrow’s post (if not already on its way) that it may be printed in Fenno’s paper before the vindication appears.
I am very sincerely & respectfully yours

T. Pickering
Colo. Hamilton
